Citation Nr: 0816932	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to an increased initial disability evaluation 
for patellofemoral syndrome, right knee, rated as 10 percent 
disabling.  

2. Entitlement to an increased initial disability evaluation 
for patellofemoral syndrome, left knee, rated as 10 percent 
disabling.  

3. Entitlement to an increased initial disability evaluation 
for thoracolumbar strain, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to October 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, dated in June 2003.  The veteran was 
informed of that decision by the Anchorage, Alaska, RO in a 
letter dated in July 2003, and the appeal has proceeded from 
that RO.  

In June 2005, the veteran offered testimony at a Travel Board 
Hearing before the undersigned Veterans Law Judge sitting at 
the Anchorage RO.  The transcript is of record.  In March 
2006, the Board remanded the veteran's claim to the RO for 
additional development.  While the case was in remand status, 
the RO granted service connection for right bundle branch 
block.  That issue is no longer before the Board.  The case 
has been returned to the Board and is ready for further 
review.  

The issue of entitlement to an initial rating beyond 10 
percent for thoracolumbar strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee disability and his left knee 
disability are manifested by subjective complaints of pain, 
locking, and effusions; objective findings include motion 
from 0 to 130 degrees, degenerative changes, pain, and 
crepitus.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating 
of 20 percent, but no more, for patellofemoral syndrome, 
right knee, have been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, DC 5258 (2007).  

2.  For the entire appeal period, the criteria for a rating 
of 20 percent, but no more, for patellofemoral syndrome, left 
knee, have been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, DC 5258 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1) (2007).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  A 
proper notice letter as to service connection was sent to the 
veteran in April 2003, and additionally a notice letter 
regarding the initial evaluation was sent to the veteran in 
April 2006.  Thus, because the notice that was provided in 
April 2003 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, his VA treatment records, 
and private records, and has provided him with VA 
examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

Increased Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When a disability is not specifically listed the rating 
schedule, it may be rated under a closely related injury in 
which the functions affected and the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§  
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.   
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher  
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202,  
206-08 (1995).  

The Evidence

The Board has reviewed the record, including VA examinations 
conducted in May 2003 and November 2006, records from 
Elmendorf Air Force Base dated through 2005, and the 
veteran's service medical records.  In service, the veteran 
had complaints of right knee locking and pain (See, e.g., 
record of March 1993, May 2000, July 2000, and an MRI dated 
in June 2000 which also showed a tear at the posterior horn 
medial meniscus).  As to the left knee, the service records 
show that in April 1988, the veteran complained of two weeks 
of left knee pain primarily when walking up stairs.  Records 
from Elmendorf Air Force Base show that in September 2004, 
the veteran complained of right knee pain with locking and 
popping, and in January 2005, the veteran was seen for right 
knee pain.  It was noted that he had a long history of 
symptomatic meniscus tear and continued to have locking 
episodes which he has to manipulate his knee to unlock.  Mild 
osteoarthritic changes were also noted.  In January 2005, the 
veteran underwent a right knee arthroscopy with debridement 
of the medial meniscus.  

When the veteran was examined by VA in May 2003, he 
complained of right knee and left knee locking, crepitus, 
tenderness, effusions and pain.  He reported that his left 
knee became symptomatic on or about 1996 with gradual onset 
of pain and crepitus.  It was noted that the veteran 
continues to have locking, crepitus, popping, and effusions, 
bilaterally.  The examiner stated that there was no obvious 
atrophy.  The examiner noted that there was full range of 
motion of the joints of the lower extremities, without 
deformity and effusion.  There was patellar grinding and a 
positive McMurrays for the knees.  Tenderness over the medial 
joint lines was noted bilaterally.  X-rays of both knees were 
normal.  The diagnosis was, bilateral patellofemoral syndrome 
with mild painful range of motion and meniscus injury, 
bilaterally.  

Magnetic resonance imaging (MRI) of the right knee in October 
2004 showed mild tricompartment osteoarthritis of the right 
knee.  The ligaments were intact, and there was not a 
significant effusion.  In January 2005, the veteran 
complained of popping of the right knee and painful giving 
way episodes.  He gave a history of effusions, but none 
recently.  He also described frequent locking episodes.  
Physical examination revealed no effusion.  There was full 
range of motion with pain.  The knee was stable.  The right 
knee operative report revealed no effusion and a stable right 
knee.  The diagnosis was right knee medical meniscus tear.  
In February 2005, there was no knee effusion.  The veteran 
had full range of motion of his knees without limitations 
with a little bit of pain at his medial peripatellar portal 
only.

On VA examination in November 2006, the veteran reported 
multiple episodes of locking with painful motion for both 
knees.  He stated that he has pain and swelling, bilaterally, 
more on the right than on the left.  He reported no episodes 
of dislocation or subluxation.   Examination showed motion to 
be from 0 to 130 degrees, bilaterally, with mild crepitus 
noted throughout the range of motion evaluation, bilaterally.  
Pain onset was at 120 degrees.  Repetitive motion of the 
knees and flexion and extension greater than five repetitions 
resulted in an increase I pain and weakness at the knee 
joint.  The veteran had a diminishing of joint function by 10 
degrees while in flexion.  Stability in the collateral and 
cruciate ligaments was grossly intact to exam and stable, 
bilaterally, and the veteran demonstrated a positive 
McMurray's test.  There was no joint effusion.  X-rays showed 
mild degenerative changes of the right and left knee.  The 
diagnosis was bilateral patellofemoral syndrome with 
progressive degenerative changes evidenced by X-ray and 
painful limited range of motion.  

Right Knee Disorder

The veteran's right knee disability has been rated under 5259 
as 10 percent disabling.  Under DC 5259, a 10 percent rating 
is warranted for removal of semilunar cartilage with 
symptoms.  This is the highest rating available under DC 
5259.  Therefore, the Board will consider whether the veteran 
is entitled to an increased rating under any alternate DC.  

The Board finds that the veteran's right knee may be rated by 
analogy under DC 5258.  The provisions of DC 5258 allow for a 
20 percent disability rating when semilunar cartilage is 
dislocated with frequent episodes of locking, pain, and 
effusion into the joint.  Based on the evidence of record, 
the Board finds that a 20 percent rating is warranted under 
DC 5258 for the entire appeal period.  Specifically, given 
the continuous reports of complaints of locking, crepitus, 
pain, tenderness and effusions, on both VA examinations, as 
well as in service, and in the private records noted after 
service, a higher rating is warranted under this code.  

There is no higher rating available under DC 5258.  The Board 
has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
but notes that a higher rating based on pain and functional 
loss is not available when the maximum disability rating 
available under the applicable diagnostic code has already 
been assigned.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, DC 5003 and 
5010.  When there is arthritis and at least some limitation 
of motion, but the limitation of motion would be rated 
noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Id. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Where the veteran has limited motion, 38 C.F.R. § 4.71a DC 
5260 and 5261 provide ratings for limitation of flexion and 
extension of the knee, respectively. 
DC 5260 provides ratings for limitation of flexion.  Flexion 
of either leg limited to 60 degrees is noncompensable, 
flexion limited to 45 degrees merits a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation, and a 30 percent evaluation requires that flexion 
be limited to 15 degrees.  DC 5261 provides ratings of 0 
percent for extension limited to 5 degrees, 10 percent for 
extension limited to 10 degrees, 20 percent for extension 
limited to 15 degrees, 30 percent for extension limited to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
50 percent for extension limited to 45 degrees.  A knee 
disability can be rated for both limitation of leg flexion 
under DC 5260 and limitation of leg extension under DC 5261.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Here, even taking into account the DeLuca factors, the 
veteran's range of motion was from 0 to 130 degrees with pain 
at 120 degrees, as noted on VA examination in November 2006.  
The examiner reported that with repetitive motion, the 
veteran had a diminishing of flexion by 10 degrees, i.e., at 
worst to 110 degrees.  Therefore, the veteran's flexion and 
extension are not limited to a compensable degree, even 
considering pain and additional loss of function on repeated 
motion.  As such, his right knee range of motion does not 
warrant a higher, or 30 percent, disability rating under DC 
5260 or 5261. Nor would two separate, compensable ratings be 
warranted under these codes, as the veteran's limitation of 
flexion and extension do not meet the criteria for a 0 
percent rating, and to assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding. See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04. 

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  DC 5256 provides ratings ranging 
from 30 percent to 60 percent for favorable or unfavorable 
ankylosis, and DC 5262 provides the criteria for impairment 
of the tibia and fibula, which assigns a 40 percent 
evaluation for nonunion with loose motion requiring a brace.

As the evidence fails to indicate ankylosis, severe recurrent 
subluxation or lateral instability, or impairment of the 
tibia or fibula, a rating higher than 20 percent for the 
right knee under DCs 5256, 5257, or 5262 is not warranted.  
There have been no objective findings of subluxation or 
instability, as the right knee has continuously been 
described as stable by examiners.    

In determining whether the veteran is entitled to an 
increased rating for his right knee disability, the Board 
finds first that while the veteran has been diagnosed with 
degenerative arthritis of the right knee, as noted on VA 
examination in November 2006, he is not entitled to a 
separate rating for his right knee disability under the 
diagnostic criteria pertaining to arthritis because he has 
been granted a compensable rating for his right knee 
disability under a diagnostic code predicated upon pain.  See 
38 C.F.R. §§ 4.14, 4.71a, DC 5010, Note 1; VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

For the entire appeal period, the Board finds that a 20 
percent rating, but no more, is warranted for the right knee 
disorder.  In reaching this conclusion, the benefit-of-the-
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107(b).  


Left Knee Disorder

The veteran was granted service connection for a left knee 
disorder and assigned a 10 percent evaluation under DC 5259.  
Under DC 5259, a 10 percent rating is warranted for removal 
of semilunar cartilage with symptoms.  As previously noted, 
this is the highest rating available under DC 5259.  
Therefore, the Board will consider whether the veteran is 
entitled to an increased rating under any alternate DC.  

The provisions of DC 5258 allow for a 20 percent disability 
rating when semilunar cartilage is dislocated with frequent 
episodes of locking, pain, and effusion into the joint.  
Based on the evidence of record, the Board finds that a 20 
percent rating is warranted under DC 5258 for the entire 
appeal period.  Specifically, given the continuous reports of 
complaints of locking, crepitus, pain, tenderness and 
effusions, on VA examinations in 2003 and 2006, as well as 
complaints of pain in service, a higher rating is warranted 
under this code.  

There is no higher rating available under DC 5258.  The Board 
has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
but notes that a higher rating based on pain and functional 
loss is not available when the maximum disability rating 
available under the applicable diagnostic code has already 
been assigned.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

As the evidence fails to indicate ankylosis, severe recurrent 
subluxation or lateral instability, or impairment of the 
tibia or fibula, a rating higher than 20 percent for the left 
knee under DCs 5256, 5257, or 5262 is not warranted.  There 
have been no objective findings of subluxation or 
instability, as the left knee has continuously been described 
as stable by examiners.    

Even taking into account the DeLuca factors, the veteran's 
range of motion was from 0 to 130 degrees with pain at 120 
degrees, as noted on VA examination in November 2006.  The 
examiner reported that with repetitive motion, the veteran 
had a diminishing of flexion by 10 degrees, i.e., at worst to 
110 degrees.  Therefore, the veteran's flexion and extension 
are not limited to a compensable degree, even considering 
pain and additional loss of function on repeated motion.  As 
such, his left knee range of motion does not warrant a 
higher, or 30 percent, disability rating under DC 5260 or 
5261.  Nor would two separate, compensable ratings be 
warranted under these codes, as the veteran's limitation of 
flexion and extension do not meet the criteria for a 0 
percent rating, and to assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding. See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04. 

In determining whether the veteran is entitled to an 
increased rating for his left knee disability, the Board 
finds first that while the veteran has been diagnosed with 
degenerative arthritis of the left knee, he is not entitled 
to a separate rating for his left knee disability under the 
diagnostic criteria pertaining to arthritis because he has 
been granted a compensable rating for his left knee 
disability under a diagnostic code predicated upon pain.  See 
38 C.F.R. §§ 4.14, 4.71a, DC 5010, Note 1; VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

For the  entire appeal period, the Board finds that a 20 
percent  rating, but no more, is warranted for the left knee 
disorder.  In reaching this conclusion, the benefit-of-the-
doubt  doctrine has been applied.  See 38 U.S.C.A. § 5107(b).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected right knee or left knee, and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from these 
disabilities would be in excess of that contemplated by the 
assigned ratings.  


ORDER

A 20 percent rating for patellofemoral syndrome, right knee, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 20 percent rating for the patellofemoral syndrome, left 
knee, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The June 2003 rating decision granted service connection for 
lumbar and thoracic strain, and assigned a 10 percent 
evaluation, effective from November 1, 2002.  In cases where 
the original rating assigned is appealed, consideration must 
be given to whether the veteran deserves a higher rating at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran is service connected for thoracolumbar strain.  
The VA examination in November 2006 noted a diagnosis of 
degenerative disc disease at L2-S1.  In the April 2008 
Appellate Brief Presentation, the veteran's representative 
stated that there was a question as to whether the 
degenerative disc disease at L2-S1 was causally related to 
the service-connected thoracolumbar strain or represents a 
progression of the service-connected thoracolumbar strain.  
The veteran should be scheduled for an additional VA 
examination to resolve this matter, and the issue of 
secondary service connection should be adjudicated.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records for the 
veteran's back, dated since 2006.

2.  Thereafter, schedule the veteran for 
a VA spine examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected thoracolumbar strain.

The examiner should provide an opinion 
as to whether the degenerative disc 
disease at L2-S1 was caused by the 
service-connected thoracolumbar strain, 
underwent a permanent increase in 
severity as a result of the service-
connected thoracolumbar strain, or 
represents a progression of the service-
connected thoracolumbar strain.  

The examiner should report the range of 
motion measurements for the spine in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the thoracolumbar spine is 
used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint 
space; abnormal mobility on forced 
motion; listing of the spine; or 
positive Goldthwait's sign.

The examiner should identify any 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of 
those symptoms.  The examiner should 
also document the number of weeks, if 
any, during the past 12 months, that the 
veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician."

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  After complying with the duty to 
notify and assist, adjudicate the claim 
for service connection for degenerative 
disc disease of the lumbar spine, as 
secondary to service-connected 
thoracolumbar strain.  See 38 C.F.R. 
§ 3.310.  The veteran should be notified 
of this decision and of his appellate 
rights.

4.  Finally, readjudicate the claim for a 
higher initial rating for the veteran's 
thoracolumbar spine disability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


